

116 HR 6645 IH: To direct the Secretary of Health and Human Services, acting through the Director of the National Institute of Mental Health, to conduct or support research on the mental health consequences of SARS–CoV–2 or COVID–19, and for other purposes.
U.S. House of Representatives
2020-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6645IN THE HOUSE OF REPRESENTATIVESApril 28, 2020Mr. Tonko introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services, acting through the Director of the National Institute of Mental Health, to conduct or support research on the mental health consequences of SARS–CoV–2 or COVID–19, and for other purposes.1.Research on the mental health impact of COVID-19(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary), acting through the Director of the National Institute of Mental Health, shall conduct or support research on the mental health consequences of SARS–CoV–2 or COVID–19.(b)Use of fundsResearch under subsection (a) may include—(1)research on the mental health impact of SARS–CoV–2 or COVID–19 on health care providers, including—(A)traumatic stress;(B)psychological distress; and(C)psychiatric disorders; and(2)research on the impact of SARS–CoV–2 or COVID–19 stressors on mental health over time;(3)research to strengthen the mental health response to SARS–CoV–2 or COVID–19, including adapting to and maintaining or providing additional services for new or increasing mental health needs;(4)research on the reach, efficiency, effectiveness, and quality of digital mental health interventions;(5)research on the effectiveness of strategies for implementation and delivery of evidence-based mental health interventions and services for underserved populations; and(6)research on suicide prevention.(c)Research coordinationThe Secretary shall coordinate activities under this section with similar activities conducted by national research institutes and centers of the National Institutes of Health to the extent that such institutes and centers have responsibilities that are related to the mental health consequences of SARS–CoV–2 or COVID–19.(d)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $100,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.